 Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       10/8/2020
-------------------------------------X
MONDAIRE JONES, et al.,              :
                                     :
                    Plaintiffs,      :   20 Civ. 6516 (VM)
                                     :
     - against -                     :   DECISION AND ORDER
                                     :
UNITED STATES POSTAL SERVICE, et al.,:
                                     :
                                     :
                    Defendants.      :
-------------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiffs   Mondaire     Jones,   Alessandra    Biaggi,      Chris

Burdick, Stephanie Keegan, Seth Rosen, Shannon Spencer, Kathy

Rothschild, Diana M. Woody, Perry Sainati, Robert Golub, Mary

Winton Green, Marsie Wallach, Matthew Wallach, Mac Wallach,

Carol Sussman, and Rebecca Rieckhoff (“Plaintiffs”) filed

this action against defendants United States Postal Service

(“USPS” or “Postal Service”); Louis DeJoy, as Postmaster

General (“DeJoy”), and Donald J. Trump, as President of the

United States (“President,” and together with the Postal

Service and DeJoy, “Defendants” or the “Government”). (See

“Amended   Complaint,”    Dkt.    No.   36.)   Plaintiffs         sought

declaratory relief and a preliminary injunction mandating

that the Postal Service take certain actions to ensure the

timely delivery of their absentee ballots in the upcoming

national   elections   being     held   November     3,   2020.     (See

“Motion,” Dkt. No. 19-1; “Notice of Motion,” Dkt. No. 19.)


                                  1
 Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 2 of 8



     On September 2, 2020, Plaintiffs moved the Court for a

preliminary injunction. On September 21, 2020, the Court

issued a Decision and Order granting in part Plaintiffs’

motion for a preliminary injunction and directing the parties

to settle an order consistent with the Court’s decision. See

Jones v. U.S. Postal Serv., No. 20 Civ. 6516, 2020 WL 5627002

(S.D.N.Y.    Sept.    21,    2020).       Consistent        with       the    Court’s

directive, the parties submitted a joint proposed order on

September 25, 2020.

     The    Court    entered       an    order       adopting      the       parties’

proposed    terms    on    September         25,    2020.   (See    “Preliminary

Injunction,” Dkt. No. 57, ¶ 7.) This Preliminary Injunction,

among other things, directed the Government to submit a

proposed guidance memorandum addressing specified topics. On

September 29, 2020, the Court issued an order clarifying

certain     terms     of     the        Preliminary         Injunction.          (See

“Clarification Order,” Dkt. No. 66.)

     On October 2, 2020, the Government submitted a proposed

guidance    memorandum.      (See       Dkt.       No.   69.)    The     Government

submitted a correction to that filing the following day. (See

Dkt. No. 70). Consistent with the terms of the Preliminary

Injunction,    Plaintiffs       proposed            edits   to     the       guidance

memorandum on October 4, 2020. (See Dkt. No. 71.) Upon receipt

of Plaintiffs’ filing, the Court directed the parties to meet


                                         2
 Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 3 of 8



and confer to reach an agreement resolving their differences

no later than October 7, 2020. (See Dkt. No. 72.) Plaintiffs

submitted an update on the status of the parties’ discussions

on October 7, 2020. (See Dkt. No. 76.) As of October 7,

counsel for the Government was awaiting authorization to

provide further edits to the proposed guidance memorandum. On

October 8, 2020, the Government submitted a revised proposed

guidance   memorandum.    (See    Dkt.    No.    77.)   Thereafter,    the

parties each submitted redlines comparing the Government’s

most recent proposal to Plaintiffs’ most recent proposal.

(See Dkt. Nos. 79 & 80.)

     Although the parties made progress toward resolving

their initial differences, a number of disputes remain. In

deciding   how   to   resolve    the    parties’    remaining   disputes

concerning the guidance memorandum, the Court is mindful of

several important considerations. First, USPS is currently

subject    to   preliminary     nationwide      injunctions   issued   by

multiple    federal   district     courts    that    bear   upon   USPS’s

handling of Election Mail. See, e.g., Pennsylvania v. DeJoy,

No. 20 Civ. 4096, 2020 WL 5763553 (E.D. Pa. Sept. 28, 2020),

ECF No. 63; New York v. Trump, No. 20 Civ. 2340, 2020 WL

5763775 (D.D.C. Sept. 27, 2020), ECF No. 51; Vote Forward v.

DeJoy, No. 20 Civ. 2405 (D.D.C. Sept. 28, 2020), ECF No. 31;

Washington v. Trump, No. 20 Civ. 3127 (E.D. Wash. Sept. 17,


                                    3
    Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 4 of 8



2020),     ECF     No.     81.    Requiring      USPS     to    issue    guidance

potentially inconsistent with an order of another court would

undermine        the     goal    of    eliminating       the    managerial       and

operational confusion within USPS to facilitate the uniform

treatment and timely delivery of Election Mail. Second, the

national elections are imminent. Indeed, USPS is already

handling substantial volumes of Election Mail. (See Dkt. No.

68, at 3 (explaining that 11,637,830 pieces of Election Mail

were advanced between September 19, 2020 and September 25,

2020).) To ensure that such mail is handled in a manner

consistent        with     constitutional        obligations,        a    guidance

memorandum        must     be    finalized     and      distributed      to     USPS

personnel as soon as practicable.

       These considerations counsel in favor of limiting the

scope of the guidance memorandum in accordance with the

specific      directives         contained       within        the   Preliminary

Injunction, which are themselves the product of negotiations

between     the    parties.       The    Court    is     persuaded       that   the

appropriate course is to adopt, in substantial part, the

Government’s latest proposal. The Government’s proposal is

largely     consistent          with    the   terms     and     spirit    of    the

Preliminary Injunction.1 However, the Court identifies two


1
 Consistent with the aim of avoiding any conflict with orders entered by
any other court, this Court expressly declines to hold whether the
September 21, 2020 guidance memorandum sent to managerial staff titled


                                          4
  Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 5 of 8



areas with respect to which further discussion between the

parties is likely to be productive and, ultimately, advance

the goal of providing clear, uniform directions to USPS

employees in a manner consistent with the terms of the

Preliminary Injunction.

      First, with respect to “extra delivery and collection

trips,” Plaintiffs propose a bullet explaining that such

trips are to be used “to ensure that completed ballots entered

within eight days prior to Election Day (i.e., October 26,

2020) and through the state-appropriate number of days after

Election Day reach the appropriate election official by the

state’s designated deadline.” (Dkt. No. 71-1, at 2 (emphasis

added).)   The   Government     does   not   accept   this    language,

instead proposing a bullet explaining that extra trips are to

be used “to ensure that completed ballots entered on Election

Day reach the appropriate election official by the state’s

designated deadline on Election Day.” (Dkt. No. 77-2, at 2

(emphasis added).)

      The Preliminary Injunction requires that the guidance

memorandum explain that extra trips are “authorize[d] and




“Clarifying Operational Instructions” (Dkt. No. 62-1); and the September
25, 2020 guidance memorandum sent to managerial staff titled “Additional
Resources for Election Mail Beginning October 1” (Dkt No. 62-3) are fully
consistent with the requirements of the Preliminary Injunction or, more
broadly, the September 21, 2020 Decision and Order.



                                   5
    Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 6 of 8



encourage[d]” to “facilitate the timely delivery of Election

Mail,” without any temporal limitation. (Dkt. No. 54-1 ¶

7(d).) In light of the considerations discussed above, the

Court is not inclined to approve the addition of any temporal

mandates or restrictions not contained within the Preliminary

Injunction.      The    language    the       Government   proposes    is

potentially      both   confusing       and    inconsistent   with    the

Preliminary Injunction.        First, it could be read to suggest

that extra trips will only be used for Election Mail “entered

on,” but not before, Election Day. Second, the reference to

state “deadline[s] on Election Day” is confusing. Many states

count ballots received days, and in some cases weeks, after

Election Day.2 Thus, the “timely delivery” of Election Mail

may require extra trips both before and after Election Day.

The Court will direct the parties to agree on guidance that

remedies these issues.

       Relatedly, a separate paragraph of the Government’s

proposed guidance memorandum states:

       Authorizing late and extra trips through November
       6, 2020, will not result in disciplinary action. To
       the contrary, late and extra trips that would

2 As of the date of this Order, Alaska, California, Illinois, Kansas,
Kentucky, Maryland, Massachusetts, Mississippi, Nevada, New Jersey, New
York, North Carolina, North Dakota, Ohio, Texas, Utah, Virginia,
Washington, and West Virginia all accept ballots received after Election
Day as long as they are postmarked by or before Election Day -- and the
list is growing. See Receipt and Postmark Deadlines for Absentee Ballots,
Nat’l   Conference    of   State    Legislatures   (Sept.    29,   2020),
https://www.ncsl.org/research/elections-and-campaigns/vopp-table-11-
receipt-and-postmark-deadlines-for-absentee-ballots.aspx.


                                    6
 Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 7 of 8



     facilitate the on-time delivery of Election Mail
     are authorized and encouraged -- we are committed
     to using such trips to deliver Election Mail on
     time.

(Dkt. No. 77-1, at 3.) Presumably to avoid misinterpretation

of this language as indicating that extra trips intended to

facilitate the delivery of Election Mail are authorized only

through November 6, 2020, Plaintiffs suggested the following

language:   “Through November 30 in particular, late and extra

trips that would facilitate the on-time delivery of Election

Mail are authorized and encouraged -- we are committed to

using such trips to deliver Election Mail on time.” (Dkt. No.

71-1, at 4 (emphasis added).) As noted above, the Preliminary

Injunction contains no temporal limitation with respect to

the use of late and extra trips taken to further the timely

delivery of Election Mail. The Court is not inclined to impose

new temporal requirements, including Plaintiffs’ proposed

November 30, 2020 requirement. Nonetheless, the Court agrees

that the Government’s proposed language may create confusion

among USPS employees as to whether the use of late and extra

trips to facilitate the timely delivery of Election Mail is

forbidden after November 6, 2020.

     Accordingly, it is hereby




                                 7
 Case 1:20-cv-06516-VM Document 81 Filed 10/08/20 Page 8 of 8



     ORDERED that the parties meet and confer and propose

agreed-upon language resolving the issues identified above no

later than 3:00 p.m. on October 9, 2020.

SO ORDERED.

Dated:    New York, New York
          8 October 2020
                                     ___________________________
                                            Victor Marrero
                                              U.S.D.J.




                                 8
